 CONNOR TRADING CO.263Connor Trading Company,Inc., and Truck Drivers Lo-calUnion No. 355,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 5-RC-7066January 29, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING,BROWN,AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and ap-proved by the Regional Director for Region 5 onDecember 1, 1969, an election by secret ballot wasconducted in the above-entitled proceeding on De-cember 10, 1969, in the unit found appropriate, underthe direction and supervision of the said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the National Labor Relations Board Rules andRegulations, Series 8, as amended. The tally of ballotsshows that there were approximately nine eligible vot-ers and that nine ballots were cast, of which all wereagainstthe Petitioner, and none was challenged.Thereafter, the Petitioner filed a timely objection toconduct allegedly affecting the results of the election.In accordance with the Board's Rules and Regula-tions, the Regional Director caused an investigationof the objection to be made and, on January 30, 1970,issued and served on the parties his Report on Objec-tions. In his Report, the Regional Director recom-mended that the Board overrule the Petitioner'sobjection and issue an appropriate certification of re-sults of election. On February 9, 1970, the Petitionerfiled timely exceptions to the Regional Director's Re-port. The Board, having duly considered the matter,concluded that the Petitioner's exceptions raised ma-terialissues, and ordered that a hearing be held for thepurpose of obtaining evidence bearing on these issues.Pursuant to the said order, a hearing was held onApril 27, 1970, in Baltimore, Maryland; before TrialExaminer William J. Brown, acting as Hearing Offi-cer.All parties appeared and participated, with fullopportunity to examine and cross-examine witnessesand present evidence and argument on the issues. OnJuly 13, 1970, the Hearing Officer issued and servedupon the parties his Report and Recommendations.In his Report, the Hearing Officer concluded thatcertainconduct of the Employer interfered with theresults of the election held December 10, 1969, andrecommended that the election be set aside and a newone be conducted. Thereafter, the Employer filed ex-ceptions to the Hearing Officer's Report.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A questionaffecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All warehousemen, truckdrivers and helpers em-ployed by the-Employer at or out of its Ware-house located at 1900 East Fort Ave., Baltimore,Maryland;excluding salesmen, office clericalemployees,guards, professional employees andsupervisors as defined in the Act.5.The Board has' considered the RegionalDirector's Report, the exceptions thereto, the HearingOfficer's Report, the exceptions thereto, and the en-tire record in this case, and hereby adopts the find-ings,conclusions,and recommendations of theHearing Officer to the extent consistent with this De-cision.On October 10, 1969, Teamsters Local 557, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,filed a representation petition for an election in a unitof the Employer's warehousemen, drivers, and-help-ers.'On October 24, a preelection conference was heldat the Board's Region 5 Office, attended by a repre-sentative of the Regional Director, by Attorney Pen-niman and Manager Connor for the Employer, andby Business Representative Zappacosta of Local 557.Also presentwas Business RepresentativeCrout ofTruck Drivers Local Union 355 (also affiliated withthe Teamsters), which had lost an election in the sameunit during 1968. Connor expressed surprise that Lo-cal 557 had filed the petition, because he believedLocal 355 had jurisdiction. The reason for Local 355'spresence was discussed. Upon learning of Local 557'sintent to assign its bargaining rights under any ensu-ing certification to 355, the Employer asserted its un-willingness to accept assignment of bargaining rightsupon certification of Local 557. Thereupon it wasobserved that Local 355 would have to file its ownpetition if it wished to obtain bargaining rights1All dates refer to 1969 unless otherwise indicated.188 NLRB No. 43 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough a Board election. Although Local 355 ex-pressed a general interest in securing representationrights, it indicated no specific intention to file a peti-tion.The conference ended with the Employer andLocal 557 signing a Stipulation for Certification UponConsent Election, scheduling an election for Novem-ber 14.On November 7, the Regional Office received aletter from Local 557. requesting withdrawal of itspetition, and an agent of the Regional Director imme-diately called the Employer's attorney to inform himof the request. The Employer's attorney expressed noobjection. The agent asked that the Employer removethe previously posted notice of election, and advisedthe attorney he could consider the withdrawal requestapproved. At 2:50 p.m. the Regional Director sent awire to the parties and their attorneys informing themthat the petition had been .withdrawn, that the elec-tionarrangementswere canceled, and that the noticeof election should be removed immediately.On November 7, 1969, after receiving the RegionalDirector's telegram, the Employer called its attorneyfor advice about instituting a wage increase that hadbeen under consideration prior to Local 557's peti-tion. The Employer's attorney advised the Employerthat, absent evidence of any further interest by Local557, it was free, in his opinion, to revive its proposedwage increaseplan and make it effective in accord-ance with the original plans. On November 10 and 11,Connor explained to all employees in the unit that thepolicy ofgiving raisesin pay each 6 months would becontinued and extended; and announced a new 3-year plan and the institution of new maximum ratesfor drivers (up 37-1/2 cents to $3 hourly) and ware-housemen (up 25 or 35 cents to $2.65).Local 355, meanwhile, had secured signatures onauthorization cards in its own name from employeesin the same unit. It did not make a demand upon theEmployer for recognition, but filed the instant peti-tion on November 7, at 2:59 p.m. Local 355 did notinform the Employer of the filing. On Monday, No-vember 10, the Regional Director sent a letter and acopy of the petition to the Employer. The Employerdid not receive the letter and petition-its first noticeof the filing-until November 13. Thereafter, Local355 and the Employer executed a Stipulation for Cer-tification upon Consent Election, and, as indicatedabove, the Regional Director approved it on Decem-ber 1. The election was conducted on December 10,the tally showed the Union lost, and the Union filedan objection based on the aforementioned wage an-nouncements.TheHearingOfficerconcluded that "the[Employer's] decision on and announcement of" theincreasein rates were made "at a time when the Com-pany had knowledge of Local 355's continuing inter-est in representation of unit employees," and that itsconduct in announcing the benefits on November 10and 11 amounted to interference with the results ofthe election.We disagree.The Employer's November 10 and 11 announce-ments of its new 3-year plan with increased wage ratesfellwithin the critical period marked by the Novem-ber 7 filing by Local 355, and hence must be consid-ered? It is well settled that:Although the granting of benefits during the rele-vant period preceding an election is not necessar-ily cause for setting aside an election, the Boardhas set aside elections where it appears that thegranting of the benefits at that particular timewas calculated to influence the employees in theirchoice of a bargaining representative. In the ab-sence of evidence demonstrating that the timingof the announcement of changes in benefits wasgoverned by factors other than the pendency ofthe election, the Board will regard interferencewith employee freedom of choice as the motivat-ing factor. The burden of establishing a justifia-ble motive remains with the Employer. The factthat the employees may have known about orotherwise anticipated the increase in wages is notnecessarily controlling. The crucial determina-tion is whether the benefits were conferred forthe purpose of influencing the employees in theirchoice of bargaining representatives and were ofa type reasonably calculated to have thateffect.3The type of benefits conferred were such that the"crucial determination" is whether the Employer an-nounced the benefits for the purpose of influencingthe employees in their choice of bargaining represent-ative.The Hearing Officer discredited the Employer's tes-timony that it had decided on the new maximum ratesprior to October 10, when Local 557 filed its petition,and the Employer excepts to this credibility reso-lution.4However, without regard to when the exactamount was formulated, we find no evidence that thetiming of the Employer's announcement of benefitswas tainted by an unlawful purpose. Although Local355 had expressed a generalized interest in repre-2West Texas Equipment Company,142 NLRB 1358;The IdealElectric andManufacturing Company,134 NLRB 1275.3The BaltimoreCatering Company,148 NLRB 970, 973.4 The Employer alsoexcepts to various other findings of the HearingOfficer, on the ground that he erred in creditingcertain testimony.It is theestablishedpolicy of theBoard nottooverrulea Hearing Officer's credibilityresolutions unless the clear preponderance of all the relevant evidence con-vinces us that the resolutions were incorrect.The Coca-Cola Bottling Compa-ny of Memphis,132 NLRB 481, 483;Stretch-Tex Co.,118 NLRB 1359, 1361.We find nosufficientbasisfor disturbingthe credibilityresolutions in thiscase. CONNOR TRADING CO.265senting the employees when it attended the confer-ence on Local 557's petition, it failed to fortify this bythereaftermaking known and substantiating a sup-ported interest in them. Indeed, thereafter Local 557executed the Stipulation with the Employer. Althoughitwas understood by all that Local 355 would have tofile its own petition in order to displace Local 557,there is no evidence that, when the Employer wasinformed of the withdrawal on November 7, it wassimultaneously advised Local 355 was filing in substi-tution. Nor do we think these circumstances imposedon the Employer a burden of inquiry, on November7,whether it could anticipate a substitution. Fur-thermore, the record is barren of any showing to sup-port Local 355's assertion that the Employer, when itannounced the wage increases, informed the employ-ees itspurpose was "to meet Union conditions." Insum, we think it clear from the foregoing that what-ever inchoate interest Local 355 may have expressedat the October 24 conference was, standing alone,insufficient to charge the Employer with notice ofcontinuing interest from which an improper motivemight be inferred. In any event, a new petition for anelection would now be timely, as a year has passedsince the material events herein.Accordingly, as we have overruled the objectionand as the tally of ballots shows that the Petitioner hasnot received a majority of the valid votes cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Truck Drivers Local Un-ion No. 355, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, and that the said labor organizationis the exclusive representative of the employees in theunit found appropriate, within the meaning of Section9(b)of the National Labor Relations Act, asamended.